PER CURIAM.
Appellant, Burie Davis, Jr., was convicted of capital sexual battery, lewd assault and sexual battery for events that occurred in September of 1984, involving his eleven-year-old daughter. Of the four issues appellant raises on appeal, we find merit in only the sentencing issue.
Appellant’s guideline sentence for lewd assault was nine to twelve years. The court departed from the guidelines and sentenced him to fifteen years without offering written reasons for departure. It is error to impose a departure sentence without giving written reasons for doing so. Harris v. State, 531 So.2d 1018 (Fla. 2d DCA 1988).
We accordingly affirm appellant’s conviction, but vacate his sentence and remand for resentencing within the guidelines.
CAMPBELL, A.C.J., and SCHEB and HALL, JJ., concur.